Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of February 17, 2009, among
Grantors listed on the signature pages hereof and those additional entities that
hereafter become parties hereto by executing the form of Supplement attached
hereto as Annex 1 (collectively, the “Grantors” and each, a “Grantor”), and
WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company, as arranger and
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, in such capacity, “Agent”).

WITNESSETH:

WHEREAS, pursuant to that certain Credit Agreement dated as of even date
herewith (as amended, restated, supplemented, renewed, extended or otherwise
modified from time to time, the “Credit Agreement”) among Quest Software, Inc.,
a California corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (“Lenders”), and Agent, the Lender Group has agreed to make certain
financial accommodations available to Borrower from time to time pursuant to the
terms and conditions thereof, and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group
and the Bank Product Providers in connection with the transactions contemplated
by the Credit Agreement and this Agreement, and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
have agreed to grant a continuing security interest in and to the Collateral in
order to secure the prompt and complete payment, observance and performance of,
among other things, the Secured Obligations, and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement. Any terms used in this Agreement that are defined in
the Code shall be construed and defined as set forth in the Code unless
otherwise defined herein or in the Credit Agreement; provided, however, that to
the extent that the Code is used to define any term herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in Article 9 of the
Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(c) “Activation Instruction” has the meaning specified therefor in Section 6(k).

(d) “Agent” has the meaning specified therefor in the preamble to this
Agreement.



--------------------------------------------------------------------------------

(e) “Agent’s Lien” has the meaning specified therefor in the Credit Agreement.

(f) “Bank Product Obligations” has the meaning specified therefor in the Credit
Agreement.

(g) “Bank Product Provider” has the meaning specified therefor in the Credit
Agreement.

(h) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(i) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(j) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(k) “CFC” has the meaning specified therefor in the Credit Agreement.

(l) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.

(m) “Code” means the California Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of California, the term “Code” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(n) “Collateral” has the meaning specified therefor in Section 2.

(o) “Collections” has the meaning specified therefor in the Credit Agreement.

(p) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(q) “Controlled Account” has the meaning specified therefor in Section 6(k).

(r) “Controlled Account Agreements” means those certain cash management
agreements, each of which is in form and substance reasonably satisfactory to
Agent and among a Grantor, Agent, and one of the Controlled Account Banks.

(s) “Controlled Account Bank” has the meaning specified therefor in
Section 6(k).

(t) “Copyrights” means any and all copyrights and copyright registrations,
including, (i) the copyright registrations and recordings thereof and all
applications in connection therewith listed on Schedule 2, (ii) all
restorations, reversions, extensions or renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

(u) “Copyright Security Agreement” means each Copyright Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in

 

2



--------------------------------------------------------------------------------

substantially the form of Exhibit A, pursuant to which Grantors have granted to
Agent, for the benefit of the Lender Group and the Bank Product Providers, a
security interest in all their respective Copyrights.

(v) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(w) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(x) “Equipment” means equipment (as that term is defined in the Code).

(y) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(z) “General Intangibles” means general intangibles (as that term is defined in
the Code) and includes payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill (including the goodwill associated with any Trademark),
Patents, Trademarks, Copyrights, URLs and domain names, industrial designs,
other industrial or Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.

(aa) “Grantor” and “Grantors” have the respective meanings specified therefor in
the recitals to this Agreement.

(bb) “Guaranty” has the meaning specified therefor in the Credit Agreement.

(cc) “Insolvency Proceeding” has the meaning specified therefor in the Credit
Agreement.

(dd) “Intellectual Property” means any and all Intellectual Property Licenses,
Patents, Copyrights, Trademarks, the goodwill associated with such Trademarks,
trade secrets and customer lists.

(ee) “Intellectual Property Licenses” means rights under or interests in any
patent, trademark, copyright or other intellectual property, including software
license agreements with any other party, whether the applicable Grantor is a
licensee or licensor under any such license agreement (but excluding any
off-the-shelf software license agreement), and the right to use the foregoing in
connection with the enforcement of the Lender Group’s rights under the Loan
Documents, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses.

(ff) “Inventory” means inventory (as that term is defined in the Code).

(gg) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(hh) “Lender Group” has the meaning specified therefor in the Credit Agreement.

 

3



--------------------------------------------------------------------------------

(ii) “Loan Document” has the meaning specified therefor in the Credit Agreement.

(jj) “Loan Party” has the meaning specified therefor in the Credit Agreement.

(kk) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as that term is defined in
the Code).

(ll) “Obligations” has the meaning specified therefor in the Credit Agreement.

(mm) “Patents” means patents and patent applications, including, (i) the patents
and patent applications listed on Schedule 4, (ii) all renewals, continuations,
divisionals, continuations-in-part, reissues and re-examinations thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements thereof, (iv) the right to sue for past, present and future
infringements thereof, and (v) all of each Grantor’s rights corresponding
thereto throughout the world.

(nn) “Patent Security Agreement” means each Patent Security Agreement among
Grantors, or any of them, and Agent, for the benefit of the Lender Group and the
Bank Product Providers, in substantially the form of Exhibit B, pursuant to
which Grantors have granted to Agent, for the benefit of the Lender Group and
the Bank Product Providers, a security interest in all their respective Patents.

(oo) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(pp) “Person” has the meaning specified therefor in the Credit Agreement.

(qq) “Pledged Companies” means, each Person listed on Schedule 5 as a “Pledged
Company”, together with each other Person, all or a portion of whose Stock, is
acquired or otherwise owned by a Grantor after the Closing Date.

(rr) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Stock now or hereafter owned by such Grantor, regardless of
class or designation, including, in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Stock,
the right to receive any certificates representing any of the Stock, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

(ss) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(tt) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(uu) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(vv) “Proceeds” has the meaning specified therefor in Section 2.

 

4



--------------------------------------------------------------------------------

(ww) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(xx) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(yy) “Required Library” means the copyrights in the source code (excluding
manuals or other similar documentation) for the software listed on Schedule 5.15
to the Credit Agreement; provided that upon the occurrence of a Financial
Covenant Triggering Event, at the election of Agent or the Required Lenders, the
“Required Library” shall mean, as of any date of determination after such
election is made, the set or collection of copyrights in the source code
(excluding manuals or other similar documentation) for the software owned by
Borrower or any other Loan Party that generated not less than 50% of the
aggregate amount of current revenues from (i) licenses and related Recurring
Software Revenue attributable to software owned by Borrower or any other Loan
Party, and (ii) consulting services of Borrower or any other Loan Party, each
during the 12 month period immediately preceding the date of determination. The
Required Library shall include all a.x releases of the software programs that
comprise the Required Library for purposes of copyright registration.

(zz) “Rescission” has the meaning specified therefor in Section 6(k).

(aaa) “Secured Obligations” means each and all of the following: (i) all of the
present and future obligations of Grantors (or any of them) arising from this
Agreement, the Credit Agreement, or the other Loan Documents (including any
Guaranty); (ii) all Bank Product Obligations; and (iii) all Obligations of
Borrower, including, in the case of each of clauses (i), (ii) and (iii),
reasonable attorneys’ fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding.

(bbb) “Securities Account” means a securities account (as that term is defined
in the Code).

(ccc) “Security Interest” has the meaning specified therefor in Section 2.

(ddd) “Stock” has the meaning specified therefor in the Credit Agreement

(eee) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code) and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

(fff) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (ii) all extensions, modifications and renewals thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (vi) all of
each Grantor’s rights corresponding thereto throughout the world.

(ggg) “Trademark Security Agreement” means each Trademark Security Agreement
among Grantors, or any of them, and Agent, for the benefit of the Lender Group
and the Bank Product Providers, in substantially the form of Exhibit D, pursuant
to which Grantors have granted to Agent, for the benefit of the Lender Group and
the Bank Product Providers, a security interest in all their respective
Trademarks.

 

5



--------------------------------------------------------------------------------

(hhh) “URL” means “uniform resource locator,” an internet web address.

2. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of the Lender Group and the Bank Product
Providers, to secure the Secured Obligations, a continuing security interest
hereinafter referred to as the “Security Interest” in all personal property of
such Grantor whether now owned or hereafter acquired or arising and wherever
located, including such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s interest with respect to any Deposit Account;

(e) all of such Grantor’s Equipment and fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s rights in respect of Supporting Obligations;

(k) all of such Grantor’s interest with respect to any Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent or any other member of the Lender Group;

(m) all of the proceeds (as that term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, General Intangibles, Inventory, Investment Related Property,
Negotiable Collateral, Supporting Obligations, money, or other tangible or
intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, whatever is collected
on, or distributed on account of any of the foregoing, any and all rights
arising out of the foregoing, the proceeds of any award in condemnation with
respect to any of the foregoing, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, claims arising out of the loss,
non-conformity, or interference with the use of, defects, or infringement of
rights in, or damage to, any of the foregoing, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, insurance, or
guaranty payable by reason of loss or non-conformity of, defects or infringement
of rights in, or damage to, or otherwise with respect to any of the foregoing
(the “Proceeds”). Without limiting the generality of the foregoing, the term
“Proceeds” includes whatever is receivable or received when Investment Related
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Related Property.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything contained in this Agreement to the
contrary, the term “Collateral” shall not include: (i) voting Stock of any CFC,
solely to the extent that (y) such Stock represents more than 65% of the
outstanding voting Stock of such CFC, and (z) hypothecating more than 65% of the
total outstanding voting Stock of such CFC would result in adverse tax
consequences; (ii) the Stock of Quest Software Public Sector; (iii) any
intent-to-use US trademark application for which an amendment to allege use or
statement of use has not been filed and accepted by the US Patent and Trademark
Office and that would otherwise be deemed invalidated, cancelled or abandoned
due to the grant of a Lien thereon (provided that each intent-to-use application
shall be considered Collateral immediately and automatically upon such filing
and acceptance); or (iv) any rights or interest in any contract, lease, permit,
license, charter or license agreement covering real or personal property of any
Grantor if under the terms of such contract, lease, permit, license, charter or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, charter or license agreement and
such prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been
obtained (provided, that, the foregoing exclusions of this clause (iv) shall in
no way be construed (A) to apply to the extent that any described prohibition is
unenforceable under Section 9-406, 9-407, 9-408, OR 9-409 of the Code or other
applicable law, (B) to limit, impair, or otherwise affect the Lender Group’s
continuing security interests in and liens upon any rights or interests of any
Grantor in or to (x) monies due or to become due under any described contract,
lease, permit, license, charter or license agreement (including any Accounts),
or (y) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, charter, license agreement, or Stock, or
(C) apply to the extent that any consent or waiver has been obtained that would
permit the security interest of lien notwithstanding the prohibition).

3. Security for Obligations. The Security Interest created hereby secures the
payment and performance of the Secured Obligations, whether now existing or
arising hereafter. Without limiting the generality of the foregoing, this
Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Lender Group, the Bank Product Providers or any of them, but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other member of the Lender Group of any of the
rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of the members of the Lender Group shall have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall any of the members of the Lender Group be
obligated to perform any of the obligations or duties of any Grantors thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder. Until an Event of Default shall occur and be continuing, except as
otherwise provided in this Agreement, the Credit Agreement, or other Loan
Documents, Grantors shall have the right to possession and enjoyment of the
Collateral for the purpose of conducting the ordinary course of their respective
businesses, subject to and upon the terms hereof and of the Credit Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, it
is the intention of the parties hereto that record and beneficial ownership of
the Pledged Interests, including all voting, consensual, and dividend rights,
shall remain in the applicable Grantor until the occurrence of an Event of
Default and until Agent shall notify the applicable Grantor of Agent’s exercise
of voting, consensual, or dividend rights with respect to the Pledged Interests
pursuant to Section 15.

5. Representations and Warranties. Each Grantor hereby represents and warrants
as follows:

(a) The exact legal name of each of the Grantors is set forth on the signature
pages of this Agreement or a written notice provided to Agent pursuant to
Section 6.5 of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(b) Schedule 7 sets forth all Real Property owned by Grantors as of the Closing
Date.

(c) Such Grantor is the legal and beneficial owner or exclusive or non-exclusive
licensee of all Intellectual Property that is material to the conduct of its
business as currently conducted. As of the Closing Date, no Grantor has any
interest in, or title to, any registered Copyrights, material Intellectual
Property Licenses, Patents, or registered Trademarks except as set forth on
Schedule 2, Schedule 4.17 to the Credit Agreement, Schedule 4, and Schedule 6,
respectively. This Agreement is effective to create a valid and continuing Lien
on such Copyrights, Intellectual Property Licenses, Patents and Trademarks and,
upon filing of the Copyright Security Agreement with the United States Copyright
Office and filing of the Patent Security Agreement and the Trademark Security
Agreement with the United States Patent and Trademark Office, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 8, all
action necessary or desirable to protect and perfect the Security Interest in
and to on each Grantor’s Patents, Trademarks, or Copyrights has been taken and
such perfected Security Interest is enforceable as such as against any and all
creditors of and purchasers from any Grantor. No Grantor has any interest in any
Copyright that is necessary in connection with the operation of such Grantor’s
business, except for those Copyrights identified on Schedule 2 which have been
registered with the United States Copyright Office.

(d) This Agreement creates a valid security interest in the Collateral of each
of Grantors, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code or pursuant to filings with the United States
Patent and Trademark Office or the United States Copyright Office, all filings
and other actions necessary or desirable to perfect and protect such security
interest have been duly taken or will have been taken upon (i) the filing of
financing statements listing each applicable Grantor, as a debtor, and Agent, as
secured party, in the jurisdictions listed next to such Grantor’s name on
Schedule 8, (ii) the filing of the Copyright Security Agreement with the United
States Copyright Office and (iii) the filing of the Patent Security Agreement
and the Trademark Security Agreement with the United States Patent and Trademark
Office. Upon the making of such filings, Agent shall have a first priority
perfected security interest in the Collateral of each Grantor to the extent such
security interest can be perfected by the filing of a financing statement or
pursuant to filings with the United States Patent and Trademark Office or the
United States Copyright Office. No Grantor owns any registered Copyright or any
Copyright that is the subject of an application for registration that is not the
subject of a Copyright Security Agreement in favor of Agent.

(e) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Permitted Liens, of the Pledged
Interests indicated on Schedule 5 as being owned and pledged by such Grantor
and, when acquired by such Grantor, any Pledged Interests acquired after the
Closing Date; (ii) all of the Pledged Interests are duly authorized, validly
issued, fully paid and non-assessable and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Stock of the
Pledged Companies of such Grantor identified on Schedule 5 as supplemented or
modified by any Pledged Interests Addendum or any Supplement to this Agreement;
(ii) such Grantor has the right and requisite authority to pledge, the
Investment Related Property pledged by such Grantor to Agent as provided herein;
(iii) all actions necessary or desirable to perfect, establish the first
priority of, or otherwise protect, Agent’s Liens in the Investment Related
Property, and the proceeds thereof, will have been duly taken, (A) upon the
execution and delivery of this Agreement; (B) upon the taking of possession by
Agent of any certificates constituting the Pledged Interests, to the extent such
Pledged Interests are represented by certificates, together with undated powers
endorsed in blank by the applicable Grantor; (C) upon the filing of financing
statements in the applicable jurisdiction set forth on Schedule 8 for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates, and (D) with respect to any Securities Accounts,
upon the delivery of Control Agreements with respect thereto; and (iv) each
Grantor will deliver to and deposit with Agent (or, with respect to any Pledged
Interests of Pledged Companies that are Material Subsidiaries organized in the
United States created or obtained after the Closing Date, will deliver and
deposit in accordance with Sections 6(a) and 8), within the timeframe required
by the Credit Agreement, all certificates representing the Pledged Interests of
Pledged

 

8



--------------------------------------------------------------------------------

Companies that are Material Subsidiaries organized in the United States owned by
such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers endorsed in blank with respect to such
certificates. None of the Pledged Interests owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.

(f) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, or (ii) for the exercise by Agent
of the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License to which such
Grantor is a party requires any consent for such Grantor to grant the security
interest granted hereunder in such Grantor’s right, title or interest in or to
any Copyrights, Patents, Trademarks or material Intellectual Property Licenses.

(g) With respect to the Required Library, each Grantor has made, in good faith
and in accordance with the procedures and regulations of the United States
Copyright Office, all payments, filings and recordations necessary to protect
and maintain its interest in such Intellectual Property in a manner sufficient
to claim in the public record such Grantor’s ownership thereof, including
(i) making all necessary registration, maintenance, and renewal fee payments
with respect thereto, and (ii) filing all necessary documents, including all
applications for registration of Copyrights comprising the Required Library.
With respect to the other Intellectual Property identified on Schedules 2, 4 and
5, such Grantor has made, in good faith and in accordance with the procedures
and regulations of the United States Copyright Office and the United States
Patent and Trademark Office, all payments, filings and recordations to protect
and maintain its interest in such Intellectual Property in a manner sufficient
to claim in the public record such Grantor’s ownership thereof, including
(i) making all necessary registration, maintenance, and renewal fee payments
with respect thereto, and (ii) filing all necessary documents, including all
applications for registration of Copyrights, Patents and Trademarks.

(h) Each Grantor has and enforces a policy requiring its employees, consultants,
licensees, vendors and contractors who develop software or other material
technology or material intellectual property of such Grantor to execute
appropriate assignment agreements, pursuant to which each such employee,
consultant or contractor has assigned to such Grantor all of such individual’s
rights (including with respect to Intellectual Property) in and to all ideas,
inventions, processes, works of authorship and other work products that relate
to such Grantor’s business and that were conceived, created, authored or
developed during the term of such employee’s, consultant’s, licensee’s, vendor’s
and contractor’s employment, engagement or other business arrangement by such
Grantor. No past or present employee, consultant or contractor of any Grantor
has any ownership interest, license, permission or other right in or to any
Intellectual Property that is material to the conduct of such Grantor’s
business, except that, to the extent necessary for the conduct of their work for
or on behalf of any Grantor, consultants and contractors may have permission to
use or license rights in Intellectual Property of such Grantor.

(i) Except as set forth in Schedules 2, 4 and 5 and other than immaterial
matters arising after the Closing Date, no claim has been made in writing and is
continuing or, to the best of each Grantor’s knowledge, threatened that the use
by any Grantor of any Intellectual Property that is material to the conduct of
such Grantor’s business does or may violate the Intellectual Property rights of
any other Person, and, to the best of each Grantor’s knowledge, there is
currently no infringement or unauthorized use of any item of Intellectual
Property listed on Schedules 2, 4 and 5.

 

9



--------------------------------------------------------------------------------

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22:

(a) Possession of Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, and if and to the extent that perfection or
priority of Agent’s Security Interest is dependent on or enhanced by possession
and such Collateral has a value of $100,000 or more in any one instance or
$250,000 or more in the aggregate, the applicable Grantor, promptly upon the
request of Agent (and in no event later than 10 Business Days after receiving
such request), shall execute such other documents and instruments as shall be
requested by Agent or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to
Agent, together with such undated powers endorsed in blank as shall be requested
by Agent; provided that, notwithstanding the foregoing, Grantors shall not be
required to deliver certificates (if any) representing the Pledged Interests of
Pledged Companies that are not Material Subsidiaries organized in the United
States;

(b) Chattel Paper.

(i) Each Grantor, promptly upon the request of Agent (and in no event later than
10 Business Days after receiving such request), shall take all steps reasonably
necessary to grant Agent control of all electronic Chattel Paper having a value
of $100,000 or more in any one instance or $250,000 or more in the aggregate in
accordance with the Code and all “transferable records” as that term is defined
in Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction;

(ii) If any Grantor retains possession of Chattel Paper or instruments (which
retention of possession shall be subject to the extent permitted hereby and by
the Credit Agreement) having a value of $100,000 or more in any one instance or
$250,000 or more in the aggregate, promptly upon the request of Agent (and in no
event later than 10 Business Days after receiving such request), such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Foothill, LLC, as Agent for the benefit of the Lender
Group and the Bank Product Providers”;

(c) Control Agreements.

(i) Except to the extent otherwise excused by the Credit Agreement, each Grantor
shall obtain an authenticated Control Agreement within 30 days after the Closing
Date, from each bank maintaining a Deposit Account for such Grantor;

(ii) Except to the extent otherwise excused by the Credit Agreement, each
Grantor shall obtain an authenticated Control Agreement within 30 days after the
Closing Date, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any Grantor;

(d) Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of
letters of credit having a value of $100,000 or more in any one instance or
$250,000 or more in the aggregate shall promptly (and in no event later than 10
Business Days after becoming a beneficiary), notify Agent thereof and, promptly
upon the request of Agent (and in no event later than 10 Business Days after
receiving such request), enter into a tri-party agreement with Agent and the
issuer or confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and directing all payments thereunder to
Agent’s Account, all in form and substance satisfactory to Agent;

 

10



--------------------------------------------------------------------------------

(e) Commercial Tort Claims. Each Grantor shall promptly (and in no event later
than 10 Business Days of receipt thereof), notify Agent in writing upon
incurring or otherwise obtaining any Commercial Tort Claims for an amount in
excess of $1,000,000 in any one instance or $2,500,000 in the aggregate, after
the Closing Date and, upon request of Agent, promptly amend Schedule 1 to
describe such after-acquired Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims, and hereby authorizes the filing of
additional financing statements or amendments to existing financing statements
describing such Commercial Tort Claims, and agrees to do such other acts or
things deemed necessary or desirable by Agent to give Agent a first priority,
perfected security interest in any such Commercial Tort Claims;

(f) Government Contracts. If any Account or Chattel Paper arises out of a
contract or contracts with the United States of America or any department,
agency, or instrumentality thereof pursuant to which $100,000 or more may be
paid with respect to any one such contract or $250,000 or more may be paid in
the aggregate for all such contracts, the applicable Grantor shall promptly (and
in no event later than 10 Business Days of the creation thereof) notify Agent
thereof in writing and execute any instruments or take any steps reasonably
required by Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, for the benefit of the Lender
Group and the Bank Product Providers, and shall provide written notice thereof
under the Assignment of Claims Act or other applicable law;

(g) Intellectual Property.

(i) Upon request of Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Grantor
shall promptly (and in no event later than 10 Business Days after receiving such
request) execute and deliver to Agent one or more Copyright Security Agreements,
Trademark Security Agreements, or Patent Security Agreements to further evidence
Agent’s Lien on such Grantor’s Patents, Trademarks, or Copyrights, and the
General Intangibles of such Grantor relating thereto or represented thereby;

(ii) Each Grantor shall have the duty, as determined in such Grantor’s
reasonable business judgment to be necessary or economically desirable in the
operation of such Grantor’s business, (A) to promptly sue for infringement,
misappropriation, or dilution of any Intellectual Property Right and to recover
any and all damages for such infringement, misappropriation, or dilution, (B) to
prosecute diligently any trademark application or service mark application that
is part of the Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings and the making of all necessary payments and filings in connection
with the registration, maintenance, and renewal of Copyrights, Patents, and
Trademarks in the United States Copyright Office or the United States Patent and
Trademark Office (as appropriate) to maintain all Intellectual Property and all
rights therein. Each Grantor shall promptly (but in no event later than the
timeframe specified in Section 6(g)(vi) below) file an application with the
United States Copyright Office for any Copyright that has not been registered
with the United States Copyright Office if such Copyright is part of the
Required Library. Any expenses incurred in connection with the foregoing shall
be borne by the appropriate Grantor. Each Grantor further agrees not to abandon
any Trademark, Patent, Copyright, or Intellectual Property License that is (as
determined in the reasonable business judgment of such Grantor) necessary or
economically desirable in the operation of such Grantor’s business;

(iii) Grantors acknowledge and agree that the Lender Group shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(g)(iii), Grantors
acknowledge and agree that no member of the Lender Group shall be under any
obligation to take any steps necessary to preserve rights in the Trademarks,
Patents, Copyrights,

 

11



--------------------------------------------------------------------------------

or Intellectual Property Licenses against any other Person, but any member of
the Lender Group may do so at its option from and after the occurrence and
during the continuance of an Event of Default, and all expenses incurred in
connection therewith (including reasonable fees and expenses of attorneys and
other professionals) shall be for the sole account of Borrower and shall be
chargeable to the Loan Account;

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Copyright with the United States Copyright Office without giving Agent at least
5 Business Days prior written notice thereof; provided that such notice shall
not be required to the extent that such Grantor is applying for the registration
of such Copyright pursuant to Section 6(g)(vi) below. Concurrently with the
filing of an application for the registration of any Copyright, Patent or
Trademark with the United States Copyright Office or the United States Patent
and Trademark Office, as applicable, each Grantor shall comply with
Section 6(g)(i);

(v) Within 45 days after the end of each calendar quarter commencing with the
calendar quarter ending March 31, 2009, each Grantor shall (A) deliver to Agent
documentation reasonably satisfactory to Agent identifying the Copyrights,
whether created or acquired before or after the Closing Date, comprising the
Required Library (including all supporting documentation relating to the
determination of the composition of the Required Library), and a certificate
signed by an officer of Borrower certifying as to whether or not such Copyrights
have been registered with the United States Copyright Office, (B) provide Agent
with a written report of all new Copyrights (to the extent not already covered
in Section 6(g)(v)(A)) that are registered or the subject of pending
applications for registrations in the United States Copyright Office, and (C) a
written report of all new Patents and Trademarks that are registered or the
subject of pending applications for registrations in the United States Patent
and Trademark Office, which, in the case of clauses (B) and (C) above, were
acquired, generated or filed by such Grantor during the prior period. In the
case of such registrations or applications therefor which were acquired by such
Grantor, such Grantor shall file the necessary documents with the appropriate
federal filing office identifying such Grantor as the sole claimant thereto in a
manner sufficient to claim in the public record (or as a co-claimant thereof, if
such is the case) such Grantor’s ownership thereof. In connection with the
foregoing, each Grantor shall within the timeframe required by Section 6(g)(vi)
(with respect to Copyrights that are (x) part of the Required Library, and
(y) are not registered or as to which an application for registration has not
been filed) and as promptly as practicable (in all other cases) (but in no event
more than 10 Business Days after the date of delivery set forth in the first
sentence of this Section 6(g)(v)) : (I) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such Copyright, Patent and Trademark registrations and applications
therefor (as applicable) as being subject to the security interests created
thereunder, and (II) comply with Section 6(g)(i);

(vi) No more than 45 days following the date of delivery set forth in
Section 6(g)(v)(A), each Grantor shall (A) file applications and take any and
all other actions necessary to register or record a transfer of ownership, as
applicable, to such Grantor on an expedited basis (if expedited processing is
available in accordance with the applicable regulations and procedures of the
United States Copyright Office and any similar office of any other jurisdiction
in which Copyrights are used) each such Copyright which on the applicable date
of delivery is part of the Required Library and not already the subject of a
valid registration or an application therefor diligently prosecuted with the
United States Copyright Office identifying such Grantor as the sole claimant
thereof in a manner sufficient to claim in the public record (or as a
co-claimant thereof, if such is the case) such Grantor’s ownership thereof, and
(B) cause to be prepared, executed, and delivered to Agent, with sufficient time
to permit Agent to record concurrently with the date of such registration of or
recordation of transfer of ownership, as applicable, to the applicable Grantor
of such Copyrights, (I) a Copyright Security Agreement or supplemental schedules
to the Copyright Security Agreement reflecting the security interest of Agent in
such Copyrights, which supplemental schedules shall be in form and content
suitable for recordation with the United States Copyright Office so as to give
constructive notice, when so recorded, of the transfer by such Grantor to Agent
of a security interest in such Copyrights and (II) any other documentation as
Agent reasonably deems necessary in order to perfect and continue perfected
Agent’s Liens on such Copyrights following such recordation;

 

12



--------------------------------------------------------------------------------

(vii) Each Grantor shall take the actions reasonably necessary to protect the
confidentiality of the Intellectual Property rights that such Grantor has
determined in its reasonable business judgment should remain confidential or
that such Grantor has determined in its reasonable business judgment are
material to the conduct of its business, including with respect to such
Intellectual Property rights (A) taking reasonable actions to protect the
secrecy and confidentiality of its confidential information and trade secrets by
requiring all current employees, consultants, licensees, vendors and contractors
to execute appropriate confidentiality agreements, (B) taking actions reasonably
necessary to ensure that no trade secret that such Grantor has determined in its
reasonable business judgment should remain confidential or that such Grantor has
determined in its reasonable business judgment is necessary to the conduct of
its business falls or has fallen into the public domain, and (C) to the extent
such Grantor has determined in its reasonable business judgment necessary or
economically desirable in the operation of such Grantor’s business, protecting
the secrecy and confidentiality of the source code of all computer software
programs and applications of which it is the owner or licensee by requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with appropriate use and non-disclosure restrictions, it being understood that
such Grantor may maintain its customary practices of disclosing its source code;
provided that customers are subject to reasonable obligations of confidentiality
and reasonable restrictions governing the use of such disclosed source code;

(viii) Each Grantor shall enforce a policy requiring all employees, consultants
and contractors that participate in the development of Intellectual Property to
execute appropriate assignment agreements, pursuant to which each such employee,
consultant or contractor assigns to such Grantor, to the extent permitted by
Applicable Law, all of its rights, including all Intellectual Property rights,
in and to all ideas, inventions, processes, works of authorship and other work
products that relate to such Grantor’s business and that were conceived,
created, authored or developed during the term of and in the course of such
employee’s, consultant’s or contractor’s employment or engagement by such
Grantor;

(h) Investment Related Property.

(i) If any Grantor shall receive or become entitled to receive any Pledged
Interests after the Closing Date, it shall promptly (and in no event later than
10 Business Days of receipt thereof) deliver to Agent a duly executed Pledged
Interests Addendum identifying such Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default, all
sums of money and property paid or distributed in respect of the Investment
Related Property which are received by any Grantor shall be held by such Grantor
in trust for the benefit of Agent segregated from such Grantor’s other property,
and such Grantor shall promptly deliver such property to Agent in the exact form
received;

(iii) Each Grantor shall promptly (and in no event later than 10 Business Days
of receipt thereof) deliver to Agent a copy of each material written notice or
other material written communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests which would materially
adversely affect either the rights of Agent and the other members of the Lender
Group pursuant to the Loan Documents or the value of the Pledged Interests, or
that would result in a violation of any provision of the Credit Agreement or any
other Loan Document;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof;

 

13



--------------------------------------------------------------------------------

(vi) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents, warrants and covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account. In addition, none of the Pledged
Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;

(vii) No Grantor will deliver the certificates (if any) representing the Pledged
Interests of Pledged Companies owned by such Grantor to any Person other than
Borrower, such Grantor (to the extent not Borrower), or Agent.

(i) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except expressly permitted by the Credit Agreement,
or (ii) create or permit to exist any Lien upon or with respect to any of the
Collateral of any of Grantors, except for Permitted Liens. The inclusion of
Proceeds in the Collateral shall not be deemed to constitute Agent’s consent to
any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Loan Documents;

(j) Other Actions as to Any and All Collateral. Each Grantor shall promptly (and
in no event later than 10 Business Days of acquiring or obtaining such
Collateral) notify Agent in writing upon (i) acquiring or otherwise obtaining
any Collateral after the date hereof consisting of Investment Related Property,
Chattel Paper (electronic, tangible or otherwise), documents (as defined in
Article 9 of the Code), promissory notes (as defined in the Code), or
instruments (as defined in the Code), in each case in an amount in excess of
$100,000 in any one instance or $250,000 in the aggregate, (ii) any amount
payable in excess of $100,000 in any one instance or $250,000 in the aggregate
under or in connection with any of the Collateral being or becoming evidenced
after the date hereof by any Chattel Paper, documents, promissory notes, or
instruments and, (iii) acquiring or otherwise obtaining any Collateral after the
date hereof consisting of any Intellectual Property License which is expected to
generate more than $250,000 in revenues in any fiscal year, in each such case
(subject to any limitations set forth herein) promptly upon the request of Agent
(and in no event later than 10 Business Days after receiving such request)
execute such other documents, or if applicable, deliver such Chattel Paper,
other documents or certificates evidencing any Investment Related Property and
do such other acts or things deemed necessary or desirable by Agent to protect
Agent’s Security Interest therein; provided that, notwithstanding the foregoing,
Grantors shall not be required to deliver certificates (if any) representing the
Pledged Interests of Pledged Companies that are not Material Subsidiaries
organized in the United States;

(k) Controlled Accounts.

(i) If Grantors fail to maintain Permitted Investments in an aggregate amount
that equals or exceeds $75,000,000 in Deposit Accounts or Securities Accounts in
respect of which Agent has received Control Agreements that perfect Agent’s
Liens in such Permitted Investments, then they shall and shall cause each Loan
Party to (A) establish and maintain cash management services of a type and on
terms reasonably satisfactory to Agent at one or more of the banks set forth on
Schedule 6(k) (each a “Controlled Account Bank”), and shall take reasonable
steps to ensure that all of its Account Debtors forward payment of the amounts
owed by them directly to such Controlled Account Bank, and (B) deposit or cause
to be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by an Account Debtors to a Loan Party) into a bank account of such
Loan Party (each, a “Controlled Account”) at one of the Controlled Account
Banks.

(ii) Within 30 days after the Closing Date, each Controlled Account Bank shall
establish and maintain Controlled Account Agreements with Agent and the
applicable Loan Party, in form and

 

14



--------------------------------------------------------------------------------

substance reasonably acceptable to Agent. Each such Controlled Account Agreement
shall provide, among other things, that (A) the Controlled Account Bank will
comply with any Activation Instructions (as defined below) originated by Agent
directing the disposition of the funds in such Controlled Account without
further consent by the applicable Loan Party, (B) the Controlled Account Bank
has no rights of setoff or recoupment or any other claim against the applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of Agent
(an “Activation Instruction”), the Controlled Account Bank will forward by daily
sweep all amounts in the applicable Controlled Account to the Agent’s Account.
Agent agrees not to issue an Activation Instruction with respect to the
Controlled Accounts unless an Event of Default has occurred and is continuing at
the time such Activation Instruction is issued. Agent agrees to use commercially
reasonable efforts to rescind an Activation Instruction (the “Rescission”) if:
(I) the Event of Default upon which such Activation Instruction was issued has
been waived in writing in accordance with the terms of this Agreement, and (II)
no additional Event of Default has occurred and is continuing prior to the date
of the Rescission or is reasonably expected to occur on or immediately after the
date of the Rescission.

(iii) So long as no Default or Event of Default has occurred and is continuing,
Borrower may amend Schedule 6(k) to add or replace a Controlled Account Bank or
Controlled Account; provided, however, that (A) such prospective Controlled
Account Bank shall be reasonably satisfactory to Agent, and (B) prior to the
time of the opening of such Controlled Account, the applicable Loan Party and
such prospective Controlled Account Bank shall have executed and delivered to
Agent a Controlled Account Agreement. Each Grantor shall and shall cause each
Loan Party to close any of its Controlled Accounts (and establish replacement
Controlled Account accounts in accordance with the foregoing sentence) as
promptly as practicable and in any event within 45 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Controlled Account Bank with respect to Controlled Account
Accounts or Agent’s liability under any Controlled Account Agreement with such
Controlled Account Bank is no longer acceptable in Agent’s reasonable judgment;
and

(l) Motor Vehicles. Promptly upon the request of Agent (and in no event later
than 10 Business Days after receiving such request), with respect to all motor
vehicles owned by any Grantor, Grantor shall deliver to Agent a certificate of
title for all such motor vehicles and shall cause those title certificates to be
filed (with the Agent’s Lien noted thereon) in the appropriate state motor
vehicle filing office.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.

 

15



--------------------------------------------------------------------------------

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as may be necessary or as Agent may
reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by or on behalf of Agent in
any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent (or its designee)
(a) may proceed to perform any and all of the obligations of any Grantor
contained in any contract, lease, or other agreement and exercise any and all
rights of any Grantor therein contained as fully as such Grantor itself could,
(b) shall have the right to use, to the extent permitted thereby and by law, any
Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of Agent’s rights hereunder, including the right to prepare for sale
and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses, and (c) shall have the
right to request that any Stock that is pledged hereunder be registered in the
name of Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale

 

16



--------------------------------------------------------------------------------

and selling Inventory and other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Lender Group, shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks, Patents,
Copyrights and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Lender Group
and the Bank Product Providers, and shall not impose any duty upon Agent to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral. Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which Agent
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuation of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent, for the benefit of the Lender Group and the Bank Product
Providers, or that Agent has a security interest therein, and (b) collect the
Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Loan Documents.

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

15. Voting Rights.

 

17



--------------------------------------------------------------------------------

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with 2 Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights,
and all other ownership or consensual rights in respect of the Pledged Interests
owned by such Grantor, but under no circumstances is Agent obligated by the
terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor’s true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be. The power-of-attorney
granted hereby is coupled with an interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent and the other members of the Lender Group or materially
adversely affect the value of the Pledged Interests or that would be
inconsistent with or result in a violation of any provision of the Credit
Agreement or any other Loan Document.

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any of Grantors or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least 10 days notice to any of Grantors of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and specifically such
notice shall constitute a reasonable “authenticated notification of disposition”
within the meaning of Section 9-611 of the Code. Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of Grantors or with respect to which any of Grantors have rights under
license, sublicense, or other agreements, as it pertains to the Collateral, in
preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Loan Documents, or otherwise available to it under applicable law and
without the requirement of notice to or upon any of Grantors or any other Person
(which notice is hereby expressly waived to the maximum extent

 

18



--------------------------------------------------------------------------------

permitted by the Code or any other applicable law), (i) with respect to any of
Grantors’ Deposit Accounts in which Agent’s Liens are perfected by control under
Section 9-104 of the Code, instruct the bank maintaining such Deposit Account
for the applicable Grantor to pay the balance of such Deposit Account to or for
the benefit of Agent, and (ii) with respect to any of Grantors’ Securities
Accounts in which the Agent’s Liens are perfected by control under Section 9-106
of the Code, instruct the securities intermediary maintaining such Securities
Account for the applicable Grantor to (A) transfer any cash in such Securities
Account to or for the benefit of Agent, or (B) liquidate any financial assets in
such Securities Account that are customarily sold on a recognized market and
transfer the cash proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each of Grantors, and each Grantor
hereby consents to such rights and such appointment and hereby waives any
objection such Grantors may have thereto or the right to have a bond or other
security posted by Agent.

17. Remedies Cumulative. Each right, power, and remedy of Agent as provided for
in this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Loan Documents or now or hereafter existing at
law or in equity or by statute or otherwise, and the exercise or beginning of
the exercise by Agent, of any one or more of such rights, powers, or remedies
shall not preclude the simultaneous or later exercise by Agent of any or all
such other rights, powers, or remedies.

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent jurisdiction.
This provision shall survive the termination of this Agreement and the Credit
Agreement and the repayment of the Secured Obligations.

 

19



--------------------------------------------------------------------------------

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent (or Agent,
may charge to the Loan Account) all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents, (iii) the exercise
or enforcement of any of the rights of Agent hereunder or (iv) the failure by
any of Grantors to perform or observe any of the provisions hereof.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each of Grantors to which such
amendment applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

22. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been paid
in full in cash in accordance with the provisions of the Credit Agreement and
the Commitments have expired or have been terminated, (b) be binding upon each
of Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may, in accordance with the provisions of the Credit Agreement, assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such the
Lender herein or otherwise. Upon payment in full in cash of the Obligations in
accordance with the provisions of the Credit Agreement and the expiration or
termination of the Commitments, the Security Interest granted hereby shall
terminate and all rights to the Collateral shall revert to Grantors or any other
Person entitled thereto. At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests. No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any of Grantors from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement. Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth. A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE

 

20



--------------------------------------------------------------------------------

DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

24. New Subsidiaries. Pursuant to Section 5.11(b) of the Credit Agreement,
certain new direct or indirect Subsidiaries of Grantors are required to enter
into this Agreement by executing and delivering in favor of Agent a supplement
to this Agreement in the form of Annex 1. Upon the execution and delivery of
Annex 1 by each such new Subsidiary, such Subsidiary shall become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of any instrument adding an additional
Grantor as a party to this Agreement shall not require the consent of any
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
hereunder.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of the Lender Group and the Bank Product Providers.

26. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

21



--------------------------------------------------------------------------------

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(e) Unless the context of this Agreement or any other Loan Document clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein or in any other Loan Document to the satisfaction or repayment
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms of the Credit Agreement) of all
Obligations other than unasserted contingent indemnification Obligations and
other than any Bank Product Obligations that, at such time, are allowed by the
Bank Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

[signature pages follow.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written.

 

GRANTORS:   QUEST SOFTWARE, INC., a California corporation   By:  

/s/ Scott J. Davidson

Scott J. Davidson

  Title:   Vice President and Chief Financial Officer   AELITA SOFTWARE
CORPORATION, a Delaware corporation   By:  

/s/ Scott J. Davidson

Scott J. Davidson

  Title:   Vice President, Chief Financial Officer and Treasurer   SCRIPTLOGIC
CORPORATION, a Delaware corporation   By:  

/s/ Scott J. Davidson

Scott J. Davidson

  Title:   Vice President, Chief Financial Officer and Treasurer   VIZIONCORE,
INC., an Illinois corporation   By:  

/s/ Scott J. Davidson

Scott J. Davidson

  Title:   Vice President, Chief Financial Officer and Treasurer   NETPRO
COMPUTING, INC., a Delaware corporation   By:  

/s/ Scott J. Davidson

Scott J. Davidson

  Title:   Vice President, Chief Financial Officer and Treasurer AGENT:  

WELLS FARGO FOOTHILL, LLC

a Delaware limited liability company, as Agent

  By:  

/s/ Thomas E. Lane

Thomas E. Lane

  Title:   Senior Vice President

SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF SUPPLEMENT

Supplement No.      (this “Supplement”) dated as of                     , to the
Security Agreement dated as of February 17, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by each of the parties listed on the signature pages thereto and those
additional entities that thereafter become parties thereto (collectively, the
“Grantors” and each, a “Grantor”) and WELLS FARGO FOOTHILL, LLC in its capacity
as Agent for the Lender Group and the Bank Product Providers (together with the
successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of February 17, 2009
(as amended, restated, supplemented, renewed, extended or otherwise modified
from time to time, the “Credit Agreement”) among Quest Software, Inc., a
California corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to Borrower from time to time pursuant to the
terms and conditions thereof; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement or the Credit
Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to Borrower; and

WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries of the Loan Parties, must execute and deliver certain Loan
Documents, including the Security Agreement, and the execution of the Security
Agreement by the undersigned new Grantor or Grantors (collectively, the “New
Grantors”) may be accomplished by the execution of this Supplement in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby grant, assign, and pledge to Agent,
for the benefit of the Lender Group and the Bank Product Providers, a security
interest in and security title to all assets of such New Grantor including, all
property of the type described in Section 2 of the Security Agreement to secure
the full and prompt payment of the Secured Obligations, including, any interest
thereon, plus reasonable attorneys’ fees and expenses if the Secured Obligations
represented by the Security Agreement are collected by law, through an
attorney-at-law, or under advice therefrom. Schedule 1, “Commercial Tort
Claims”, Schedule 2, “Copyrights”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, “Owned Real Property,” and
Schedule 8, “List of Uniform Commercial Code Filing Jurisdictions” attached
hereto supplement Schedule 1, Schedule 2, Schedule 4, Schedule 5, Schedule 6,
Schedule 7 and Schedule 8, respectively, to the Security Agreement and shall be
deemed a part thereof for all purposes of the Security Agreement. Each reference
to a “Grantor” in the Security Agreement shall be deemed to include each New
Grantor. The Security Agreement is incorporated herein by reference.

2. Each New Grantor represents and warrants to Agent, the Lender Group and the
Bank Product Providers that this Supplement has been duly executed and delivered
by such New Grantor and



--------------------------------------------------------------------------------

constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other
similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity).

3. This Supplement may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall together
constitute but one and the same instrument. Delivery of a counterpart hereof by
facsimile transmission or by other electronic transmission shall be as effective
as delivery of a manually executed counterpart hereof.

4. Except as expressly supplemented hereby, the Security Agreement shall remain
in full force and effect.

5. This Supplement shall be construed in accordance with and governed by the
laws of the State of California, without regard to the conflict of laws
principles thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor and Agent have duly executed this
Supplement to the Security Agreement as of the day and year first above written.

 

NEW GRANTORS:   [Name of New Grantor]   By:  

 

  Name:  

 

  Title:  

 

  [Name of New Grantor]   By:  

 

  Name:  

 

  Title:  

 

AGENT:   WELLS FARGO FOOTHILL, LLC   By:  

 

  Name:  

 

  Title:  

 

SUPPLEMENT TO PLEDGE AND SECURITY AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of             , 20    , among Grantors listed on the signature
pages hereof (collectively, the “Grantors” and each, a “Grantor”), and WELLS
FARGO FOOTHILL, LLC, in its capacity as Agent for the Lender Group and the Bank
Product Providers (together with its successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of February 17, 2009
(as amended, restated, supplemented, renewed, extended or otherwise modified
from time to time, the “Credit Agreement”) among Quest Software, Inc., a
California corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to Borrower pursuant to the terms and
conditions thereof; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
agreed to grant a continuing security interest in and to the Collateral,
including the Copyright Collateral, in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations, pursuant to that certain Security Agreement dated as of
February 17, 2009, among the Grantors and Agent (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing first priority security interest (subject to Permitted Liens) in
all of such Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising and wherever located (collectively,
the “Copyright Collateral”):

(a) any and all copyrights and copyright registrations, including, (i) the
copyright registrations and recordings thereof and all applications in
connection therewith listed on Schedule I, (ii) all restorations, reversions,
reissues, continuations, extensions or renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof and (v) all of such Grantor’s rights corresponding thereto throughout
the world; and

(b) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement or
dilution of any Copyright.



--------------------------------------------------------------------------------

3. SECURITY FOR OBLIGATIONS. This Copyright Security Agreement and the security
interest created hereby secure the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Copyright
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Copyright Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prompt notice in
writing of any additional United States copyright registrations or applications
therefor after the date hereof as required by the Security Agreement. Grantors
hereby authorize Agent unilaterally to modify this Copyright Security Agreement
by amending Schedule I to include any future United States registered copyrights
or applications therefor of Grantors which become part of the Collateral under
the Security Agreement. Notwithstanding the foregoing, no failure to so modify
this Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Copyright Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.

7. CONSTRUCTION. Unless the context of this Copyright Security Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Copyright Security Agreement or any other Loan Document refer to this Copyright
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Copyright Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement or in
any other Loan Document to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record and any
Record so transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

ACCEPTED AND ACKNOWLEDGED BY: WELLS FARGO FOOTHILL, LLC, as Agent By:  

 

Name:  

 

Title:  

 

COPYRIGHT SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration Date

 

 



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of             , 20    , among the Grantors listed on the signature
pages hereof (collectively, the “Grantors” and each, a “Grantor”), and WELLS
FARGO FOOTHILL, LLC, in its capacity as Agent for the Lender Group and the Bank
Product Providers (together with its successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of February 17, 2009
(as amended, restated, supplemented, renewed, extended or otherwise modified
from time to time, the “Credit Agreement”) among Quest Software, Inc., a
California corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to the Borrower pursuant to the terms and
conditions thereof; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
agreed to grant a continuing security interest in and to the Collateral,
including the Patent Collateral, in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations, pursuant to that certain Security Agreement dated as of
February 17, 2009, among the Grantors and Agent (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing first priority security interest (subject to Permitted Liens) in
all of such Grantor’s right, title and interest in and to the following, whether
now owned or hereafter acquired or arising and wherever located (collectively,
the “Patent Collateral”):

(a) all patents and patent applications, including, (i) the patents and patent
applications listed on Schedule I, (ii) all renewals, continuations,
divisionals, continuations-in-part, reissues and examinations thereof, (iii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of such Grantor’s rights corresponding thereto throughout
the world; and

(b) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement or
dilution of any Patent.



--------------------------------------------------------------------------------

3. SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the security
interest created hereby secure the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Patent Security Agreement secures the payment
of all amounts which constitute part of the Secured Obligations and would be
owed by Grantors, or any of them, to Agent, the Lender Group, the Bank Product
Providers or any of them, whether or not they are unenforceable or not allowable
due to the existence of an Insolvency Proceeding involving any Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patenable invention or become entitled to the benefit of any patent application
or patent for any continuations, divisionals, continuations-in-part, reissues,
or reexaminations of the patents or patent applications listed on Schedule I,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantors shall give prompt notice in writing to Agent with respect to
any such new patent rights as required by the Security Agreement. Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Patent Security Agreement by amending Schedule
I to include any such new patent rights of Grantors which become part of the
Collateral under the Security Agreement. Notwithstanding the foregoing, no
failure to so modify this Patent Security Agreement or amend Schedule I shall in
any way affect, invalidate or detract from Agent’s continuing security interest
in all Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Patent Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.

7. CONSTRUCTION. Unless the context of this Patent Security Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Patent Security Agreement or any other Loan Document refer to this Patent
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Patent Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Patent Security Agreement unless
otherwise specified. Any reference in this Patent Security Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the applicable Bank
Product Providers to remain outstanding and that are not required by the
provisions of the Credit Agreement to be repaid or cash collateralized. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission

 

3



--------------------------------------------------------------------------------

of a Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

ACCEPTED AND ACKNOWLEDGED BY: WELLS FARGO FOOTHILL, LLC, as Agent By:  

 

Name:  

 

Title:  

 

PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

 

2



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of             , 20    , is delivered
pursuant to Section 6 of the Security Agreement referred to below. The
undersigned hereby agrees that this Pledged Interests Addendum may be attached
to that certain Security Agreement, dated as of February 17, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), made by the undersigned, together with the other Grantors named
therein, to Wells Fargo Foothill, LLC, as Agent. Initially capitalized terms
used but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement or the Credit Agreement. The undersigned hereby agrees that
the additional interests listed on this Pledged Interests Addendum as set forth
below shall be and become part of the Pledged Interests pledged by the
undersigned to Agent in the Security Agreement and any pledged company set forth
on this Pledged Interests Addendum as set forth below shall be and become a
“Pledged Company” under the Security Agreement, each with the same force and
effect as if originally named therein.

The undersigned hereby certifies that the representations and warranties set
forth in Section 4 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

 

[                                  ] By:  

 

Title  

 

PLEDGED INTERESTS ADDENDUM



--------------------------------------------------------------------------------

Name of Pledgor

   Name of Pledged
Company    Number of
Shares/Units    Class of
Interests    Percentage of
Class Owned    Certificate
Nos.                              

PLEDGED INTERESTS ADDENDUM



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of                     , 20    , among Grantors listed on the
signature pages hereof (collectively, the “Grantors” and each, a “Grantor”), and
WELLS FARGO FOOTHILL, LLC, in its capacity as Agent for the Lender Group and the
Bank Product Providers (together with its successors, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of February 17, 2009
(as amended, restated, supplemented, renewed, extended or otherwise modified
from time to time, the “Credit Agreement”) among Quest Software, Inc., a
California corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (“Lenders”), and Agent, the Lender Group is willing to make certain
financial accommodations available to Borrower pursuant to the terms and
conditions thereof; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrower as provided for in the Credit Agreement, Grantors
agreed to grant a continuing security interest in and to the Collateral,
including the Trademark Collateral, in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations, pursuant to that certain Security Agreement dated as of
February 17, 2009, among the Grantors and Agent (including all annexes, exhibits
or schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”);

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement or the Credit
Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of the
Lender Group and the Bank Product Providers, to secure the Secured Obligations,
a continuing first priority security interest (subject to Permitted Liens) in
and to all of such Grantor’s right, title and interest in, to the following,
whether now owned or hereafter acquired or arising and wherever located
(collectively, the “Trademark Collateral”):

(a) any and all trademarks, trade names, registered trademarks, trademark
applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule I, (ii) all extensions, modifications and renewals thereof, (iii) all
income, royalties, damages and payments now and hereafter due or payable under
and with respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, (v) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (vi) all of such
Grantor’s rights corresponding thereto throughout the world; and



--------------------------------------------------------------------------------

(b) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future (i) infringement or
dilution of any Trademark or (ii) injury to the goodwill associated with any
Trademark.

3. SECURITY FOR OBLIGATIONS. This Trademark Security Agreement and the security
interest created hereby secure the payment and performance of all the Secured
Obligations, whether now existing or arising hereafter. Without limiting the
generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The security interests granted pursuant to this Trademark
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lender Group and the Bank Product
Providers, pursuant to the Security Agreement. Each Grantor hereby acknowledges
and affirms that the rights and remedies of Agent with respect to the security
interest in the Trademark Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration after the date hereof as required by the Security
Agreement. Without limiting Grantors’ obligations under this Section, Grantors
hereby authorize Agent unilaterally to modify this Trademark Security Agreement
by amending Schedule I to include any such new trademark rights of Grantors
which become part of the Collateral under the Security Agreement.
Notwithstanding the foregoing, no failure to so modify this Trademark Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Trademark Security Agreement or any other Loan Document in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile transmission or by
other electronic transmission shall be deemed an original signature hereto.

7. CONSTRUCTION. Unless the context of this Trademark Security Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Trademark Security Agreement or any other Loan Document refer to this Trademark
Security Agreement or such other Loan Document, as the case may be, as a whole
and not to any particular provision of this Trademark Security Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Trademark Security Agreement unless
otherwise specified. Any reference in this Trademark Security Agreement or in
any other Loan Document to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Loan Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms of the Credit Agreement) of all Obligations other than
unasserted contingent indemnification Obligations and other than any Bank
Product Obligations that, at such time, are allowed by the

 

2



--------------------------------------------------------------------------------

applicable Bank Product Providers to remain outstanding and that are not
required by the provisions of the Credit Agreement to be repaid or cash
collateralized. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record and any Record so transmitted shall constitute a representation and
warranty as to the accuracy and completeness of the information contained
therein.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

 

By:  

 

Name:  

 

Title:  

 

 

By:  

 

Name:  

 

Title:  

 

ACCEPTED AND ACKNOWLEDGED BY: WELLS FARGO FOOTHILL, LLC, as Agent By:  

 

Name:  

 

Title:  

 

TRADEMARK SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/
Registration No.

  

App/Reg Date

                       

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use